               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF OKLAHOMA

JERED BARRIOS, as the Personal)
Representative of the Estate of
                              )
RANDALL BARRIOS, deceased,    )
                              )
                Plaintiff,    )
                              )
v.                            )
                              )                         Case No. CIV-17-325-SPS
HASKELL COUNTY PUBLIC         )
FACILITIES AUTHORITY;         )
BRIAN HALE, individually;     )
KATRINA CHRISTY, individually )
and in her official capacity; )
SHERIFF TIM TURNER, in his    )
official capacity; and        )
DOES I THROUGH V,             )
                              )
                Defendants.   )


                                         ORDER

      Plaintiff Jered Barrios, as the personal representative for Randall Barrios, Deceased,

filed this civil rights action against Defendants Haskell County Public Facilities Authority,

Brian Hale (individually), Katrina Christy (individually and in her official capacity), and

Sheriff Tim Turner (in his official capacity), in addition to Does I-V, alleging Randall

Barrios was subject to cruel and unusual punishment under the Eighth and Fourteenth

Amendments, pursuant to 42 U.S.C. § 1983, as well as alleging Oklahoma state law claims

of negligence and wrongful death; negligent training, hiring, and supervision; and
    violations of the Oklahoma Constitution, Art. 2, §§ 7 & 9 (a Bosh 1 Claim). This matter

    comes before the Court on Defendants Facilities Authority, Christy, and Turner’s Partial

    Motion to Dismiss and Brief in Support [Docket No. 18] and Defendant Brian Hale’s

    Motion to Dismiss and Brief in Support [Docket No. 19]. For the reasons set forth below,

    the Court finds that Defendant’s Hale’s Motion to Dismiss should be GRANTED IN

    PART AND DENIED IN PART, and that the partial Motion to Dismiss should be

    GRANTED.

          As an initial matter, the Court finds that the Plaintiff’s claim of a violation of the

    Oklahoma Constitution should be dismissed. On June 8, 2018, this Court certified

    questions of state law, including whether a county jail inmate may maintain a claim for

    denial of medical care under Article 2, §§ 7 & 9 of the Oklahoma Constitution

    notwithstanding any immunity for such a claim under the Oklahoma Governmental Tort

    Claims Act (“OGTCA”). See Docket No. 54. On December 6, 2018, the Oklahoma

    Supreme Court answered this question in the negative, finding that “‘constitutional’ torts

    are now clearly ‘torts’ governed by the GTCA,” and that “the GTCA’s specific prohibition

    against tort suits arising out of the ‘operation or maintenance of any prison, jail or

    correctional facility’ bars the claims at issue here.” 2018 OK 90, ¶ 12. In light of this

    ruling, the Plaintiff now concedes that this claim should be dismissed, and the Court does




1
 Bosh v. Cherokee County Building Authority, 2013 OK 9, 305 P.3d 994, superseded by statute
as stated in Barrios v. Haskell County Public Facilities Authority, 2018 OK 90 ¶ 2, 2018 WL
6321530.

                                                2
    therefore dismiss this claim. The Court addresses the remaining claims and arguments

    below.

                                      Procedural History

          The Plaintiff filed this case on August 30, 2017. The Plaintiff alleged five causes

    of action in his Complaint, but as discussed above, only four remain after the Oklahoma

    Supreme Court’s ruling as to the Plaintiff’s Oklahoma Constitution claim. The remaining

    claims are as follows: (I) § 1983, cruel and unusual punishment in violation of the Eighth

    and/or Fourteenth Amendments, as to all Defendants; (II) 12 Okla. Stat. § 1053,

    negligence and wrongful death, as to Defendants Hale, Turner, and Christy; (III) 12 Okla.

    Stat. § 1053, negligence and wrongful death as to Does I-V; and (IV) negligent training,

    hiring, and supervision, as to Defendants Haskell County Public Facilities Authority, Hale,

    and Christy. Defendants Haskell County Public Facilities Authority (“HCPFA”), Christy,

    and Turner together have filed a partial motion to dismiss, asserting they are immune from

    Count IV, Plaintiff’s claim of negligent training, hiring, and supervision. 2 Additionally,

    Defendant Hale has moved to dismiss all claims against him.

                                     Factual Background

          Randall Barrios was in the custody of the Haskell County Public Facilities Authority

when he committed suicide on November 12, 2016. Defendant Hale was the Sheriff of




2
  The partial motion to dismiss also called for dismissal of the fifth claim for relief under the
Oklahoma Constitution. As the Court has already found dismissal of this Count is warranted, the
arguments will not be repeated.

                                                3
Haskell County at the time of Mr. Barrios’s death, and Defendant Christy was the Jail

Administrator. Since that time, Defendant Turner has become the Sheriff Haskell County.

                                          Analysis

       A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

required, but the statement of the claim under Rule 8(a)(2) must be “more than an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009), citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007), citing

Papasan v. Allain, 478 U.S. 265, 286 (1986).           “A pleading that offers labels and

conclusions or a formulaic recitation of the elements of a cause of action will not do. Nor

does a complaint suffice if it tenders naked assertion[s] devoid of further factual

enhancement. To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face. A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556

U.S. at 678, quoting Twombly, 550 U.S. at 555, 556, 557, 570 [internal quotation marks

omitted]. “While legal conclusions can provide the framework of a complaint, they must

be supported by factual allegations.” Iqbal, 556 U.S. at 679. And “[w]hile the 12(b)(6)

standard does not require that Plaintiff establish a prima facie case in h[is] complaint, the

elements of each alleged cause of action help to determine whether Plaintiff has set forth a

plausible claim.” Khalik v. United Air Lines, 671 F.3d 1188, 1192 (10th Cir. 2012). This

requires a determination as to “whether the complaint sufficiently alleges facts supporting

                                              4
all the elements necessary to establish an entitlement to relief under the legal theory

proposed.”    Lane v. Simon, 495 F.3d 1182, 1186 (10th Cir. 2007), quoting Forest

Guardians v. Forsgren, 478 F.3d 1149, 1160 (10th Cir. 2007).

       Negligent Training, Hiring, and Supervision.             The Court first addresses

Plaintiff’s Fourth Claim for relief, as it is the subject of both Motions to Dismiss. The

Tenth Circuit has stated that “the Twombly/Iqbal standard recognizes a plaintiff should

have at least some relevant information to make the claims plausible on their face,” but that

“Rule 8(a)(2) [“A pleading that states a claim for relief must contain . . . a short and plain

statement of the claim showing that the pleader is entitled to relief.] still lives.” Khalik,

671 F.3d at 1191, 1193. The Supreme Court recognized this in Erickson v. Pardus, 551

U.S. 89 (2007), finding that “[s]pecific facts are not necessary; the statement need only

‘give the defendant fair notice of what the . . . claim is and the grounds upon which it

rests.’” Erickson, 551 U.S. at 93, quoting Twombly, 550 U.S. at 555, quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957). Here, the Plaintiff alleges an Oklahoma state law claim

of negligent training, hiring, and supervision as to HCPFA, Hale, and Christy. As part of

this claim, he alleges that the Doe Defendants I-V were “known [] to be inadequately

capable of caring for the medical needs of inmates, specifically with concern for mental

health dilemmas such as suicidal ideations, depression, and risk of suicide,” and that the

“Sheriff’s Department, County, and Katrina Christy owed a duty of care [] to hire, train,

and supervise its employees in a manner that would promote safety, ethical action, and

responsibility of its employees.” Docket No. 2, p. 14, ¶¶ 60-61. Furthermore, he alleges

that “[t]hese defendants breached the duty of care[,]” and that these “actions, inactions, and

                                              5
omissions of the County and these defendants were the direct and proximate cause of

injuries sustained by Barrios.” Id., ¶¶ 62-63.

       Defendant Hale asserts that this claim against him in his individual capacity is

barred by the Oklahoma Governmental Tort Claims Act (“OGTCA”) because he was

necessarily acting within the scope of his employment with regard to any training, hiring,

and supervision he undertook, and therefore he is immune from suit. Likewise, Defendants

HCPFA and Christy assert their immunity from suit. The OGTCA states, “The state or a

political subdivision shall not be liable if a loss or claim results from: []Provision,

equipping, operation or maintenance of any prison, jail or correctional facility[.]” Okla.

Stat. tit. 51 § 155(25). Moreover, discretionary actions are likewise shielded from liability.

See Id. § 155(5) (“Performance of or the failure to exercise or perform any act or service

which is in the discretion of the state or political subdivision or its employees[.]”).

       The Plaintiff asserts that he has alleged sufficient facts as to Defendant Hale and

Defendant Christy in their individual capacities to establish that each was acting outside

the scope of their employment or that a determination of whether they were acting inside

or outside the scope of her employment is a question for the jury. Plaintiff asserts that this

claim should not be litigated at this early stage because more discovery is necessary as to

whether these Defendants were acting outside the scope of their employment.

Alternatively, he contends that if sufficient facts have not been alleged, he should be

allowed leave to amend the Complaint. The Plaintiff concedes, however, that Count IV as

to Defendant Christy in her official capacity should be dismissed.



                                              6
       Here, the Plaintiff has simply alleged that “defendants” owed a duty of care that was

breached when they “hired, failed to effectively train, failed to supervise, and failed to take

any necessary steps to ensure that these employees were able to perform their duties in an

ethical and safe manner.” Docket No. 2, p. 14, ¶¶ 61-62. Plaintiff has alleged no facts that

either Defendant Christy or Defendant Hale did anything specific, much less alleged facts

sufficient to allege a theory of either of them acting outside the scope of their employment.

In essence, the Complaint contains a bare recitation of elements with no plausible facts to

find Defendant Christy or Defendant Hale liable. See Iqbal, 556 U.S. at 678, (“A pleading

that offers labels and conclusions or a formulaic recitation of the elements of a cause of

action will not do. Nor does a complaint suffice if it tenders naked assertion[s] devoid of

further factual enhancement. To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face. A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.”), quoting Twombly, 550 U.S. at 555-557, 570 [internal quotation marks omitted].

As such, dismissal of Count IV as to Defendant Hale in his individual capacity, and

Defendant Christy in her official and individual capacity, is granted.

       For the same reasons, the Court finds that Count IV should be dismissed as to

Defendant HCPFA. Although, the Plaintiff asserts in his response that the entity is liable

under a theory of respondeat superior, there are no facts or allegations in the Complaint

that actions by any of the Defendants, or employees, were outside the scope of their

employment. See Harmon v. Cradduck, 2012 OK 80, ¶ 19, n.20, 286 P.3d 643, 650 n.20

                                               7
(“[A]ny malicious or bad faith act by an employee falls outside the scope of employment

for purposes of the GTCA.”). As such, the entity maintains its governmental immunity as

set out in the OCTCA. Okla. Stat. tit. 51 § 155(25) (“The state or a political subdivision

shall not be liable if a loss or claim results from: [] 25. Provision, equipping, operation or

maintenance of any prison, jail or correctional facility[.]”); § 155(5) (“Performance of or

the failure to exercise or perform any act or service which is in the discretion of the state

or political subdivision or its employees[.]”). See also Langkamp v. Mayes Emergency

Services Trust Authority, 2017 WL 875483, at *4 (N.D. Okla. March 3, 2017) (“[T]he clear

weight of authority supports finding that hiring, training, supervision, monitoring, and

retention are actions that implicate a political entity’s policy and planning functions and

therefore fall under the discretionary function exemption of § 155(5); Burns v. Holcombe,

2010 WL 2756954, at *15 (E.D. Okla. July 12, 2010) (referring in part to §155(5), “[T]he

state and/or a political subdivision is not subject to suit for discretionary acts such as hiring,

supervising, and training employees, as well as enforcement or adoption of rules or

policies.”). Count IV is therefore dismissed as to all named Defendants.

       Negligence and Wrongful Death. Defendant Hale likewise argues that Count II,

a claim of negligence and wrongful death under Oklahoma state law, is barred by the

OGTCA because he was acting within the scope of his employment, and further that

Plaintiff has made no allegations regarding him or his actions on this claim. Plaintiff

alleges in the Complaint, without further detail or explanation, that Mr. Barrios’s “death

was entirely preventable but for the negligent and/or reckless failures experienced by Mr.

Barrios while at the jail and under the care of jail employees.” Docket No. 2, ¶ 51. Again,

                                                8
Plaintiff has alleged no facts that Defendant Hale did anything specific, much less alleged

facts sufficient to allege a theory that he acted outside the scope of his employment. In

essence, the Second Claim for Relief contains a bare recitation of elements with no

plausible facts to find Defendant Hale liable. See Iqbal, 556 U.S. at 678, (“A pleading that

offers labels and conclusions or a formulaic recitation of the elements of a cause of action

will not do. Nor does a complaint suffice if it tenders naked assertion[s] devoid of further

factual enhancement . . . To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face. A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.”), quoting Twombly, 550 U.S. at 555-557, 570 [internal quotation marks omitted].

Accordingly, dismissal of Count II as to Defendant Hale in his individual capacity is

granted.

       42 U.S.C. § 1983. Defendant Hale notes, and the Court agrees, that Plaintiff’s Count

I, pursuant to § 1983, is somewhat unclear. Defendant Hale attempts to construe Plaintiff’s

Count I as either one of personal liability, which he contends fails for lack of personal

involvement on the part of Defendant Hale, or one for municipal liability, which he

contends fails for want of identifying specific policies and customs as well as notice that

acts or omissions of employees would lead to the alleged constitutional violation.

Plaintiff’s § 1983 claims has been raised against, inter alia, both HCPFA as a municipality

and Defendant Hale in his individual capacity. As such, any claim for municipal liability

naturally attaches to HCPFA, and any claim as to Defendant Hale in his official capacity

                                               9
for municipal liability would be duplicative. See, e. g., Porro v. Barnes, 624 F.3d 1322,

1328 (10th Cir. 2010) (“Suing individual defendants in their official capacities under

§ 1983, we’ve recognized, is essentially another way of pleading an action against the

county or municipality they represent.”). See also Kentucky v. Graham, 473 U.S. 159, 165-

166 (1985) (“an official-capacity suit is, in all respects other than name, to be treated as a

suit against the entity.”). Here, however, the Plaintiff has not named Defendant Hale in his

official capacity and therefore municipal liability has not been raised as to this Defendant.

Indeed, the Plaintiff himself asserts in his response that Defendant Hale is personally liable

as a supervisor, and makes no argument regarding municipal liability as to this Defendant.

       Defendant Hale nevertheless asserts that he should be granted dismissal of

Plaintiff’s § 1983 claim because the Plaintiff has failed to establish he was either personally

involved in Randall Barrios’s suicide or subject to supervisory liability. The Plaintiff

contends that Defendant Hale “personally involved” himself as a supervisor by failing to

properly train, discipline, and supervise the deputies under his authority. Although perhaps

inelegantly stated, Plaintiff appears to be making a claim for supervisory liability. To be

clear, “[s]ection 1983 does not authorize liability under a theory of respondeat superior.”

Brown v. Montoya, 662 F.3d 1152, 1164 (10th Cir. 2011) (citing Monell v. Dep’t of Social

Services, 436 U.S. 658, 691 (1978)). “Because vicarious liability is inapplicable to Bivens

and § 1983 suits, a plaintiff must plead that each Government-official defendant, through

the official’s own individual actions, has violated the Constitution.” Iqbal, 556 U.S. at

676. However, the Tenth Circuit has interpreted this to mean that “§ 1983 allows a plaintiff

to impose liability upon a defendant-supervisor who creates, promulgates, implements, or

                                              10
in some other way possesses responsibility for the continued operation of a policy” causing

the constitutional harm. Dodds v. Richardson, 614 F.3d 1185, 1199 (10th Cir. 2010). This

takes the form of either personal liability through personal involvement, or supervisory

liability based on a violation of a policy. See, e. g., Brown, 662 F.3d at 1164-1165

(“Personal liability under § 1983 must be based on [] personal involvement, and

supervisory liability must be based on [] Policy.”).

       It thus becomes the Plaintiff’s burden to demonstrate for purposes of supervisory

liability that “(1) the defendant promulgated, created, implemented or possessed

responsibility for the continued operation of a policy that (2) caused the complained of

constitutional harm, and (3) acted with the state of mind required to establish the alleged

constitutional deprivation.” Dodds, 614 F.3d at 1199-1200. As such, “an affirmative link

must exist between the constitutional deprivation and the supervisor’s personal

participation, exercise of control or direction, or failure to supervise.” Quint v. Cox, 348

F. Supp. 2d 1243, 1250 (D. Kan. 2004). “Therefore it is particularly important in such

circumstances that the complaint make clear exactly who is alleged to have done what to

whom, to provide each individual with fair notice as to the basis of the claims against him

or her, as distinguished from collective allegations against the state.”        Robbins v.

Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008) (emphasis in original).

       “The contours of the first requirement for supervisory liability [i. e., personal

involvement] are still somewhat unclear after Iqbal, which ‘articulated a stricter liability

standard for . . . personal involvement.’” Estate of Booker v. Gomez, 745 F.3d 405, 435

(10th Cir. 2014), quoting Schneider v. City of Grand Junction Police Dept., 717 F.3d 760,

                                             11
768 (10th Cir. 2013). The Defendant asserts that because he was not personally involved

in Mr. Barrios’s suicide, the Plaintiff cannot establish the element of personal involvement.

The Court finds, however, that the Plaintiff has sufficiently alleged Defendant’s Hale’s

personal involvement as a supervisor, as set forth in Dodds, by alleging that he

“promulgated, created, implemented and/or [was] responsible for maintaining” policies

with regard to, inter alia, medical treatment and supervision, medical triage screening, use

of off-site medical service providers, and the “proper assessment, classification and

treatment of inmate with serious medical needs including suicide.” See “Complaint,”

Docket No. 2, ¶¶ 31-32. See also Dodds, 614 F.3d 1185, 1195, 1200 (“A defendant

supervisor’s promulgation, creation, implementation, or utilization of a policy that caused

a deprivation of plaintiff’s rights also could have constituted sufficient personal

involvement. . . . [W]e do not believe [Iqbal] altered the Supreme Court’s previously

enunciated §1983 causation and personal involvement analysis.”).          As to the second

element, causation, the Plaintiff alleges in his Complaint that Defendant Hale’s failures as

a supervisor directly caused the lapses in medical attention that resulted in Mr. Barrios’s

suicide. Id., ¶¶ 25-48.

       Finally, “[t]he standard of culpability necessary to an Eighth Amendment violation

is one of deliberate indifference.” Tafoya v. Salazar, 516 F.3d 912, 916 (10th Cir. 2008).

Although pretrial detainees are protected under the Due Process Clause rather than the

Eighth Amendment, . . . this Court applies an analysis identical to that applied in Eighth

Amendment cases brought pursuant to § 1983.” Olsen v. Layton Hills Mall, 312 F.3d 1305,

1315 (10th Cir. 2002), quoting Lopez v. LeMaster, 172 F.3d 756, 759 n.2 (10th Cir. 1999).

                                             12
See also Frohmader v. Wayne, 958 F.2d 1024, 1028 (10th Cir. 1992) (“Under the

Fourteenth Amendment’s due process clause, pretrial detainees . . . are entitled to the same

degree of protection regarding medical attention as that afforded convicted inmates under

the Eighth Amendment.”). “[A] local government policymaker is deliberately indifferent

when he ‘deliberately’ or ‘consciously’ fails to act when presented with an obvious risk of

constitutional harm which will almost inevitably result in constitutional injury of the type

experienced by the plaintiff.” Hollingsworth v. Hill, 110 F.3d 733, 745 (10th Cir. 1997).

       In most cases, the Tenth Circuit has stated that the risk of constitutional harm

identified need not apply to a specific inmate. Keith v. Koerner, 843 F.3d 833, 848 (10th

Cir. 2016) (“In identifying the relevant risk, we do not focus on the risk to a specific inmate

by a specific employee; we instead analyze whether the combined circumstances created a

risk for inmates in the plaintiff’s situation.”). However, the Tenth Circuit has carved out a

different rule with regard to inmate suicides, requiring that the Defendant be aware of a

substantial risk of suicide for the specific inmate. See Cox v. Glanz, 800 F.3d 1231, 1250

(10th Cir. 2015) (“That is, irrespective of the alleged deficiencies in the Jail's suicide-

screening protocols, in order for any defendant, including Sheriff Glanz, to be found to

have acted with deliberate indifference, he needed to first have knowledge that the specific

inmate at issue presented a substantial risk of suicide.”). See also Burke v. Glanz, 2016

WL 3951364, at *14 (N.D. Okla. July 20, 2016) (“[E]ven significant, convincing evidence

of an official’s knowledge of a dangerously deficient system would be irrelevant, so long

as the official was unaware of the precise risk to the specific inmate.”); Bloom v. Toliver,

133 F. Supp. 3d 1314, 1327 n.5 (N.D. Okla. 2015) (citing Cox v. Glanz, “A recent Tenth

                                              13
Circuit decision holds that, in one class of jail cases (jail suicide), the state of mind element

is not established in the absence of proof that the supervisor ‘had knowledge that the

specific inmate at issue’ was at substantial risk.”). This requirement does not mean that

Defendant Hale would have had to have interacted with Mr. Barrios, but permits such

knowledge of the risk of suicide to come from subordinates as well. Cox, 800 F.3d at 1252

(“Sheriff Glanz had no personal interaction with Mr. Jernegan or direct and

contemporaneous knowledge of his treatment[.] [I]nsofar as he had knowledge sufficient

to form the requisite mental state, it would have had to necessarily come from his

subordinates.”).    Upon review of the Plaintiff’s Complaint, the court finds that it

sufficiently sets forth such an allegation of knowledge of risk for this early stage of the

case, when it states that “[a]ll defendants were notified and aware of decedent Barrios’s

condition [depression, suicidality, and medical care for pain and depression][,]” and that

“all Defendants knew that decedent not having access to treatment, medications, and

evaluations could result in depression and suicide.”          See Docket No. 2, ¶¶ 18, 22.

Accordingly, Defendant Hale’s motion for dismissal of Count I is denied.

       In sum, the Partial Motion to Dismiss by Defendants HCFPA, Christy, and Turner

is GRANTED, as it pertains to Plaintiff’s Fourth (Negligent Training, Hiring, and

Supervision) and Fifth (Oklahoma Constitutional Claim) Claims for Relief. Additionally,

Defendant Hale’s Motion to Dismiss is GRANTED IN PART as to Plaintiff’s Second

(Negligence and Wrongful Death), Fourth, and Fifth Claims for Relief, and DENIED IN

PART as to Plaintiff’s First Claim for Relief (42 U.S.C. § 1983). The Plaintiff shall be

given fourteen days to file an Amended Complaint.

                                               14
                                   CONCLUSION

      Accordingly, the Court finds that the Defendants Facilities Authority, Christy, and

Turner’s Partial Motion to Dismiss and Brief in Support [Docket No. 18] is hereby

GRANTED and Defendant Brian Hale’s Motion to Dismiss and Brief in Support [Docket

No. 19] is DENIED IN PART as to Count I, and otherwise GRANTED. As such, Plaintiff’s

Fourth (Negligent Training, Hiring, and Supervision) and Fifth Claims (violation of the

Oklahoma Constitution) for Relief are hereby dismissed in their entirety. Plaintiff’s

Second Claim for Relief is likewise dismissed as to Defendant Hale. Plaintiff is given

fourteen days to file an Amended Complaint.

      DATED this 24th day of January, 2019.




                                          15
